TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00136-CV


Terry R. Streuer, Appellant

v.

Countrywide Home Loans Inc.; BAC Homeloans Servicing; Mortgage Electronic Reg.;
Shelley Douglas; Stephen C. Porter; Christine Flores; PSZ Financial LLC, Appellees




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. C2011-0269-B, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Terry R. Streuer appeals from a summary judgment dismissing his claims against
appellees Countrywide Home Loans Inc., BAC Homeloans Servicing, Mortgage Electronic Reg.,
Shelley Douglas, Stephen C. Porter, Christine Flores, and PSZ Financial LLC.  After Streuer failed
to file his appellant's brief by a Court-imposed deadline of June 18, 2012, the clerk of this Court
wrote him advising that his brief was overdue and that if he did not file his brief or otherwise
respond by July 20, 2012, his appeal would be subject to dismissal for want of prosecution.  The 
July 20 deadline has passed, and Streuer has made no response.  Accordingly, we dismiss this appeal
for want of prosecution.  See Tex. R. App. P. 38.8(a); 42.3(b).




						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed for Want of Prosecution
Filed:   August 17, 2012